IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                           : NO. 501
                                 :
ADOPTION OF RULE 510 OF THE      : JUDICIAL ADMINISTRATION DOCKET
RULES OF JUDICIAL ADMINISTRATION :
AND AMENDMENT OF 204 PA.CODE     :
§207.3                           :


                                        ORDER


PER CURIAM:

       AND NOW, this 31st day of August, 2018, Rule 510 of the Pennsylvania Rules of
Judicial Administration is adopted, and 204 Pa.Code §207.3 is amended, in the form
attached.

        To the extent that notice of proposed rulemaking would be required by Rule 103
of the Pennsylvania Rules of Judicial Administration or otherwise, the amendments herein
are required in the interest of justice and efficient administration.

      This Order shall be effective immediately and shall be processed in accordance
with Rule 103(b) of the Pennsylvania Rules of Judicial Administration.


Additions are in bold and underlined.
Deletions are in bold and bracketed.